UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DONALD BUTLER,

                         Plaintiff,                     1:18-cv-1493
                                                         (GLS/DJS)
                  v.

GEICO GENERAL INSURANCE
COMPANY et al.,

                         Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
DONALD BUTLER
Plaintiff, Pro Se
1156 Madison Avenue, 9C
Albany, NY 12208

Gary L. Sharpe
Senior District Judge


                                      ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Daniel J. Stewart duly

filed on January 25, 2019. (Dkt. No. 6.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Report and Recommendation for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 6)

is ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s complaint is DISMISSED with prejudice;

and it is further

      ORDERED that the Clerk is directed to close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

February 15, 2019
Albany, New York




                                       2
